DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s arguments filed 10/12/2021 has been entered.  Claims 1, 3, 4, 6 and 7 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive for the reasons of record. 
Applicant argues that Kato, Porter and Fried fail to teach the claimed invention because Kato is too broad and does not disclose a topical repellent lotion/sunscreen.  The Examiner is not persuaded by this argument because the rejection is based on the teachings of Kato in view of Porter and Fried.  
Applicant further argues that even though Porter teach an insect repellent the formulation is not applied topically for mosquitos.  The Examiner is not persuaded by this argument because Porter et al. teach that the formulation effectively controls mosquitos (abstract).  Furthermore, Porter et al. teach applying the formulation to a person or animal in need of treatment in a cream base formulation such as with a sunscreen (column 9, lines 17-36).  Therefore, both Kato and Porter are drawn to topical formulations comprising essential oils and combining the teachings would have been prima facie obvious to one seeking to protect skin from the sun and mosquitos.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2007/0140998; published June 21, 2007) in view of Porter (US 8,753,695; patented June 17, 2014) and in further view of Fried et al. (US 2003/0026823; published February 6, 2003).

Applicant’s Invention
Applicant claims a mosquito repellent and sunscreen composition comprising a lotion that includes a) soybean oil (preferably 15-40% wt), b) citronella oil (1-5% wt), c) peppermint oil (1-3% wt), d) cinnamon oil (0-3% wt), e) beeswax (5-20% wt), f) sunflower oil (30-50% wt), g) vanillin (2-6% wt), h) water (2-10%), i) zinc oxide (3-10%), j) triethyl citrate (1.5-7%), k) lecithin (0.2%), l) turmeric oil (0-4%), m) salt and n) isopropyl alcohol (3-15% wt). 
Applicant claims a mosquito repellent and sunscreen composition comprising a lotion that includes a) soybean oil (30-31.5% wt), b) citronella 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Kato et al. teach cosmetic compositions comprising salts of higher fatty acid esters of ascorbic acid-2-phosphoric acid ester and a polyhydric alcohol (abstract).  Components of the formulation include e) beeswax, a) soybean oil and f) sunflower oil [0062], the colorant i) zinc oxide [0086], the surfactant k) lecithin [0084], n) isopropyl alcohol [0072], salts such as m) sodium chloride [0098], c) peppermint oil, d) cinnamon oil and b) citronella oil [0101], l) turmeric oil [0087], g) vanillin [0101], h) water [0103] and j) triethyl citrate [0068].  Preferred formulations are lotions (see Examples 1-9).  The formulations may be formulated as creams [0105].  The components listed are contained in amounts of 0.01-90% by mass, preferably 0.3-10% by mass the whole amount of the skin external agent [0104].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	

Kato et al. do not teach a sunscreen insect repellent formulation.
  It is for this reason that Porter et al. is joined.
Kato et al. do not teach the specific ingredient vanillin.  It is for this reason that Fried et al. is joined.   
Porter et al. teach an insect repellent comprising non-toxic essential oils and soybean oil to facilitate even distribution of the active compounds throughout the carrier matrix (abstract).  A preferred composition comprises 1-2% peppermint oil, 1-2% cinnamon oil, 1-2% citronella oil and 30-40% soybean oil and 50-65% carrier matrix (claim 1).  The actives components may also be formulated into cream formulations by eliminating the carrier matrix to allow for application to a person or animal with the addition of zinc oxide as a sunscreen agent to protect against the sun (column 9, lines 18-36).  Additionally, emulsifying agents are added to the formulations in amounts ranging from 1-2 part per 4 parts of active ingredients (column 9, lines 37-59).
Kato et al. do not teach the specific ingredient vanillin.  It is for this reason that Fried et al. is joined.


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Kato, Porter and Fried all teach formulations comprising essential oils and soybean oil.  It would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Kato et al., Fried et al. and Porter et al. to adjust the amounts of active ingredients to 1-2% peppermint oil, 1-2% cinnamon oil, 1-2% citronella oil and 30-40% soybean oil to form an insect repellent sunscreen with a reasonable expectation of success since Porter et al. teach adjusting the active components to this range to formulate pest repellants with the addition of zinc oxide as a sunscreen.  Additionally, one of ordinary skill would have been motivated at the time of invention by the teachings of Fried et al. to adjust the amounts of the inert ingredients the include stabilizing ingredients like vanillin in ranges from 0.01-12.5% of the formulation.  Therefore, one of ordinary skill .



	
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2014/0140998; published June 21, 2007) in view of Porter (US 8,753,695; patented June 17, 2014) and in further view of Fried et al. (US 2003/0026823; published February 6, 2003), as applied to claims 1 in 7 in further view of Stewart (US 5,916,541; patented June 29, 1999).

Applicant’s Invention
Applicant claims a mosquito repellent and sunscreen composition comprising a lotion that includes a) soybean oil (preferably 15-40% wt), b) citronella oil (1-5% wt), c) peppermint oil (1-3% wt), d) cinnamon oil (0-3% wt), e) beeswax (5-20% wt), f) sunflower oil (30-50% wt), g) vanillin (2-6% wt), h) water (2-10%), i) zinc oxide (3-10%), j) triethyl citrate (1.5-7%), k) 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Kato et al., Porter et al. and Fried et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Kato et al. Porter et al. and Fried et al. do not teach an SPF value of 30 or greater.  It is for this reason that Steward et al. is joined.
Steward teaches formulating water resistant sunscreen and insect repellent compositions that are lotions (abstract).  The SPF ranges between 2 to 50 (column 3, lines 49-56).  The sunscreen agents include well known 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Kato et al., Porter et al. Fried et al. and Steward teach cosmetic formulations that comprise natural oils. Therefore, it would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Kato et al., Porter et al., Fried et al. and Steward to formulate a sunscreen formulation comprising zinc oxide to obtain a SPF of greater than 30 with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Steward to formulate the repellent with zinc oxide in amounts of 2-8% to aid in blocking ultraviolet radiation on the skin with SPF up to 50.  


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2014/0140998; published June 21, 2007) in view of Porter .
Applicant’s Invention
Applicant claims a method of repelling insects comprising applying a composition comprising:
 composition comprising a lotion that includes a) soybean oil (preferably 15-40% wt), b) citronella oil (1-5% wt), c) peppermint oil (1-3% wt), d) cinnamon oil (0-3% wt), e) beeswax (5-20% wt), f) sunflower oil (30-50% wt), g) vanillin (2-6% wt), h) water (2-10%), i) zinc oxide (3-10%), j) triethyl citrate (1.5-7%), k) lecithin (0.2%), l) turmeric oil (0-4%), m) salt and n) isopropyl alcohol (3-15% wt) to the body.  

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Kato et al. teach cosmetic compositions comprising salts of higher fatty acid esters of ascorbic acid-2-phosphoric acid ester and a polyhydric alcohol (abstract).  Components of the formulation include e) beeswax, a) soybean oil and f) sunflower oil [0063], the colorant i) zinc oxide [0086], the surfactant k) lecithin [0084], n) isopropyl alcohol [0072], salts such as m) sodium chloride [0098], c) peppermint oil, d) cinnamon oil and b) citronella 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Kato et al. does not teach single formulations comprising a)-n) in the specific amounts, however, Kato et al. do teach that components a)-n) can be optimized to various amounts from 0.01-90% the agent.  Therefore, one of ordinary skill would have been able to optimize to achieve the claimed ranges of a)-n) with a reasonable expectation of success.
Kato et al. do not teach a sunscreen insect repellent formulation.
  It is for this reason that Porter et al. is joined.
Kato et al. do not teach the specific ingredient vanillin.  It is for this reason that Fried et al. is joined.   
Porter et al. teach an insect repellent comprising non-toxic essential oils and soybean oil to facilitate even distribution of the active compounds 
Kato et al. do not teach the specific ingredient vanillin.  It is for this reason that Fried et al. is joined.
Fried et al. teach insect repellent formulations that comprise citronella oil and peppermint oil with other oils with vanillin as a stabilizer (abstract).  The amounts of the active ingredient citronella oil ranges from 0.1-20% and peppermint oil ranges from 0.1-10% of the composition [0031].  Additional oils that may be used to aid in insect repellency include cinnamon oil and 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Kato, Porter and Fried all teach formulations comprising essential oils and soybean oil.  It would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Kato et al., Fried et al. and Porter et al. to adjust the amounts of active ingredients to 1-2% peppermint oil, 1-2% cinnamon oil, 1-2% citronella oil and 30-40% soybean oil to form an insect repellent sunscreen with a reasonable expectation of success since Porter et al. teach adjusting the active components to this range to formulate pest repellants with the addition of zinc oxide as a sunscreen.  Additionally, one of ordinary skill would have been motivated at the time of invention by the teachings of Fried et al. to adjust the amounts of the inert ingredients the include stabilizing ingredients like vanillin in ranges from 0.01-12.5% of the formulation.  Therefore, one of ordinary skill would have been motivated at the time of invention to combine the .


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2014/0140998; published June 21, 2007) in view of Porter (US 8,753,695; patented June 17, 2014) and in further view of Fried et al. (US 2003/0026823; published February 6, 2003), as applied to claim 4 in further view of Stewart (US 5,916,541; patented June 29, 1999).

Applicant’s Invention
Applicant claims a method of repelling insects comprising applying a composition comprising:
 composition comprising a lotion that includes a) soybean oil (preferably 15-40% wt), b) citronella oil (1-5% wt), c) peppermint oil (1-3% wt), d) cinnamon oil (0-3% wt), e) beeswax (5-20% wt), f) sunflower oil (30-50% wt), g) vanillin (2-6% wt), h) water (2-10%), i) zinc oxide (3-10%), j) triethyl citrate (1.5-7%), k) lecithin (0.2%), l) turmeric oil (0-4%), m) salt and n) isopropyl alcohol (3-15% wt) to the body.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Kato et al., Fried et al. and Lin et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Kano et al. Fried et al. and Lin et al. do not teach SPF of 30 or greater or the addition of zinc oxide.  It is for this reason that Steward is joined.
Steward teaches formulating water resistant sunscreen and insect repellent compositions that are lotions (abstract).  The SPF ranges between 2 to 50 (column 3, lines 49-56).  The sunscreen agents include well known agent zinc oxide in amounts of 2-8% wt (column 4, line 46 through column 5, line 5).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Kato et al., Porter et al. Fried et al. and Steward teach cosmetic formulations that comprise natural oils. Therefore, it would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Kato et al., Porter et al., Fried et al. and Steward to formulate a sunscreen formulation comprising zinc oxide to obtain a SPF of greater than 30 with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Steward to formulate the repellent with zinc oxide in amounts of 2-8% to aid in blocking ultraviolet radiation on the skin with SPF up to 50.  


Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/ALI SOROUSH/         Primary Examiner, Art Unit 1617